Case 19-00730-5-JNC          Doc 27 Filed 03/14/19 Entered 03/14/19 16:45:55               Page 1 of 5




                           UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                 GREENVILLE DIVISION

  In Re:
                                                               Case No. 19-00730-5-JNC
  CAH ACQUISITION COMPANY # 1, LLC,
  d/b/a Washington County Hospital,                                     Chapter 7

                   Debtor.


 DEBTOR’S EMERGENCY MOTION FOR ENTRY OF ORDER FOR RELIEF AND TO
    CONVERT INVOLUNTARY CHAPTER 7 CASE TO CHAPTER 11 CASE AND
          CONSENT TO APPOINTMENT OF CHAPTER 11 TRUSTEE

           The Debtor, by and through its proposed counsel of record, requests that the Court enter an

 order for relief, convert the above-captioned involuntary case under Chapter 7 of the Bankruptcy

 Code to a case under Chapter 11 of the Bankruptcy Code, and appoint Thomas W. Waldrep, Jr. as

 the Chapter 11 trustee in such converted case, pursuant to the provisions of 11 U.S.C. § 1104(a)(2).

 In support of this motion, the Debtor states as follows:

           1.     The above-captioned case is the involuntary Chapter 7 bankruptcy case of CAH

 Acquisition Company # 1, LLC, d/b/a Washington County Hospital filed on February 19, 2019.

 No order for relief has been entered in this case. On the request of the petitioning creditors in this

 case, Mr. Waldrep was appointed as the interim trustee and continues to serve in that capacity.

           2.     The Debtor is one of twelve (12) hospitals (collectively, the “CAH Hospitals”) with

 common ownership and integrated management through a related entity, iHealthcare, Inc. Each

 of the CAH Hospitals is owned by Health Acquisition Company, LLC (80% interest) and

 HMC/CAH Consolidated, Inc. (20% interest). Mr. Waldrep continues to utilize iHealthcare, Inc.

 in the management of Washington County Hospital.
Case 19-00730-5-JNC         Doc 27 Filed 03/14/19 Entered 03/14/19 16:45:55                 Page 2 of 5




        3.      The Debtor has determined that it is the best interests of the Debtor, its creditors,

 and other parties in interest (including patients) for this Court to enter an order for relief, convert

 the above-captioned involuntary case under Chapter 7 of the Bankruptcy Code to a case under

 Chapter 11 of the Bankruptcy Code, and appoint Thomas W. Waldrep, Jr. as the Chapter 11 trustee

 in such converted case, pursuant to the provisions of 11 U.S.C. § 1104(a)(2).

        4.      Counsel for the Debtor has conferred with Mr. Waldrep about his appointment as

 the trustee in this case, and Mr. Waldrep has agreed to such appointment.

        WHEREFORE, the Debtor consents to and requests that the Court enter an order for relief

 in this case, convert this case to a case under Chapter 11 of the Bankruptcy Code, and appoint

 Thomas W. Waldrep, Jr. as the Chapter 11 trustee in this case on an emergency, ex parte basis

 pending notice and hearing to the extent required by the Court pursuant to § 1104(a) of the

 Bankruptcy Code.


 Dated: March 14, 2019                           /s/ Rayford K. Adams III
                                                Rayford K. Adams III (NC Bar No. 8622)
                                                SPILMAN THOMAS & BATTLE, PLLC
                                                110 Oakwood Drive, Suite 500
                                                Winston-Salem, North Carolina 27103
                                                Telephone: (336) 725-4710
                                                Facsimile: (336)725-4476
                                                Email: tadams@spilmanlaw.com
Case 19-00730-5-JNC       Doc 27 Filed 03/14/19 Entered 03/14/19 16:45:55            Page 3 of 5




                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION

  In Re:
                                                           Case No. 19-00730-5-JNC
  CAH ACQUISITION COMPANY # 1, LLC,
  d/b/a Washington County Hospital,                                Chapter 7

                Debtor.


                               CERTIFICATE OF SERVICE

        I hereby certify that the foregoing DEBTOR’S EMERGENCY MOTION FOR ENTRY
 OF ORDER FOR RELIEF AND TO CONVERT INVOLUNTARY CHAPTER 7 CASE TO
 CHAPTER 11 CASE AND CONSENT TO APPOINTMENT OF CHAPTER 11 TRUSTEE
 was filed electronically in accordance with the local rules and was served upon those listed in
 Exhibit A on the date set forth by first class mail or by electronic service through CM/ECF.

 Dated: March 14, 2019                       /s/ Rayford K. Adams III
                                            Rayford K. Adams III (NC Bar No. 8622)
                                            SPILMAN THOMAS & BATTLE, PLLC
                                            110 Oakwood Drive, Suite 500
                                            Winston-Salem, North Carolina 27103
                                            Telephone: (336) 725-4710
                                            Facsimile: (336)725-4476
                                            Email: tadams@spilmanlaw.com
Case 19-00730-5-JNC   Doc 27 Filed 03/14/19 Entered 03/14/19 16:45:55   Page 4 of 5




                               EXHIBIT A
Case 19-00730-5-JNC             Doc 27 Filed 03/14/19 Entered 03/14/19 16:45:55              Page 5 of 5




   VIA CM/ECF / E-MAIL
                                               Terri L. Gardner
                                           Nelson Mullins Riley &            Katherine M. McCraw
         Marjorie K. Lynch
                                              Scarborough, LLP             Assistant Attorney General
        434 Fayetteville St.
                                         4140 Parklake Avenue, Suite       N.C. Department of Justice
             Suite 640
                                                     200                      Post Office Box 629
        Raleigh, NC 27601
                                             Raleigh, NC 27612              Raleigh, NC 27602-0629
      Bankruptcy Administrator
                                           Counsel for Petitioning         Counsel for NC DHHS/DHB
                                                  Creditors
      Thomas W. Waldrep, Jr.
            Waldrep LLP
   101 S Stratford Road, Suite 210
     Winston-Salem, NC 27104
               Trustee

   VIA U.S. MAIL
                                   CAH Acquisition Company #1, LLC
 CAH Acquisition Company #1, LLC
                                   c/o Hospital Management Consulting,    James W. Schaffer, President
  c/o Corporation Service Company,
                                                  LLC                    CAH Acquisition Company #1,
          Registered Agent
                                         Attn: Lawrence J. Arthur           LLC 958 US Highway 64
  2626 Glenwood Avenue, Suite 550
                                         4254 N. Oak Trafficway            East Plymouth, NC 28962
         Raleigh, NC 27608
                                         Kansas City, MO 64116
                                                 Shane Reed
                                                                               Curtis S. Potter
        Dennis L. Davis, Esq.           Director/Credit A/R Escalation
                                                                          Washington County, County
    Stinson Morrison Hecker LLP                    Finance
                                                                              Manager/Attorney
       1201 Walnut, Suite 2900             Medline Industries, Inc.
                                                                                PO Box 1007
       Kansas City, MO 64106                  Three Lakes Drive
                                                                            Plymouth, NC 27962
                                             Northfield, IL 60093

                                             Frank Smith, Esq.                  Eric L. Johnson
        Robert Venable, M.D.
                                              FMS Lawyer PL                    Spencer Fane LLP
           PO Box 1026
                                        9900 Stirling Road, Suite 226       1000 Walnut, Suite 1400
        Plymouth, NC 27962
                                           Cooper City, FL 33024            Kansas City, MO 64106


       U.S. Bankruptcy Court
                                             Baxter Healthcare
   300 Fayetteville Street, 4th Floor
                                          1 Baxter Pkwy, DE3-2E
           P.O. Box 791
                                          Deerfield, IL 60015-4633
      Raleigh, NC 27602-0791
